Citation Nr: 9920058	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-13 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than April 29, 1997, 
for a 100 percent rating for schizophrenia.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from January 1964 to August 
1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  A hearing was held before a hearing officer at the 
RO in June 1998, and the hearing officer's decision was 
entered in August 1998.  

Most recently, a hearing was held at the RO in May 1999 
before the undersigned Member of the Board. 



FINDING OF FACT

Subsequent to a final rating decision, entered in October 
1990, which continued the veteran's then assigned evaluation 
for schizophrenia, a reopened claim for a related increased 
rating was received at the RO on April 29, 1997.  



CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than April 29, 1997, for a 100 percent rating for 
schizophrenia, have not been met.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C. § 5110(a), unless provided otherwise in 
the chapter, the effective date of a claim for an increased 
rating "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore."  Section 5110(b)(2) provides 
otherwise by stating that the effective date of an increased 
rating "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
Under 38 C.F.R. § 3.400(o)(1), except as provided in 
paragraph (o)(2), the effective date is "date of receipt of 
claim or date entitlement arose, whichever is later."  
Paragraph (o)(2) provides that the effective date is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date otherwise, date of 
receipt of claim."  (Emphasis added.)  Harper v. Brown, 10 
Vet.App. 125 (1997)

Service connection is in effect for schizophrenia, for which 
the RO has assigned a 100 percent rating, effective April 29, 
1997, in accordance with the provisions of Diagnostic Code 
9203 of the VA Schedule for Rating Disabilities, found in 
38 C.F.R. Part 4 (1998).  

Effective November 7, 1996, VA has revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  See 61 
Fed. Reg. 52, 695 (1996).  Pursuant to Diagnostic Code 9203 
under the revised criteria, a 100 percent rating is warranted 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  

With respect to his claim for entitlement to an effective 
date earlier than April 29, 1997, for a 100 percent rating 
for schizophrenia, the veteran suggests that the proper 
effective date for his 100 percent rating for schizophrenia 
should be some point in "1967", inasmuch as he has had a 
"need" for such level of compensation since that time.  As 
his principal contention, however, the veteran essentially 
alleges that, notwithstanding that the present effective date 
for his pertinent 100 percent rating corresponds to the date 
of receipt of his most recently filed claim for a related 
increased rating, he would, but for impairment related to his 
schizophrenia, have filed a yet earlier claim for increase, 
possibly in the late 1980's.  In this regard, his 
representative avers that the veteran's schizophrenia 
rendered him "so confused" and/or "disoriented" that he 
was mentally "unable" during such period to file a claim 
for an increased disability rating.  

The Board observes that, in a rating decision entered in 
October 1990, the RO continued a then in effect 30 percent 
rating for the veteran's schizophrenia.  In the absence of 
receipt of a related Notice of Disagreement within one year 
of the pertinent notification (in correspondence dated 
November 6, 1990) of such rating decision, it became final.  
See 38 U.S.C.A. § 7105 (West 1991).  Thereafter, in response 
to a claim for an increased rating, which was received at the 
RO on April 29, 1997, the RO, in a rating decision entered in 
November 1997 and based on the results of the veteran's July 
1997 examination by VA, awarded a 100 percent rating for the 
veteran's schizophrenia.  In a corrected rating decision 
entered in March 1998 (from which the current appeal ensues), 
such 100 percent rating was made effective April 29, 1997, 
the date of receipt of the veteran's related claim.

The Board is constrained to point out that, in the duration 
subsequent to November 6, 1991 (on which date the above-cited 
November 1990 rating continuation became final) the record 
reflects neither evidence demonstrating requisite total 
disablement traceable to schizophrenia nor any related claim 
therefor prior to April 29, 1997.  See Hazan v. Gober, 10 
Vet.App. 511 (1997). Inasmuch as such latter date is the date 
on which the veteran's lone intervening claim for a related 
increased rating was received, such date, in accordance with 
the law and regulation put forth above, comprises the 
facially proper effective date for the related 100 percent 
evaluation awarded in response to the claim.  Given the 
foregoing, then, and since the law rather than the evidence 
is dispositive of the resolution of this issue on appeal, the 
claim of entitlement to an effective date earlier than April 
29, 1997, for a 100 percent rating for schizophrenia is 
without legal merit and is, accordingly, denied.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400; Sabonis, supra.  Clear and 
unmistakable error in any prior rating decisions has not been 
alleged. 

In reaching the foregoing determination, the Board has been 
attentive to the veteran's assertion to the effect that, 
owing to his subjective 'need' for the greater compensation 
beginning in such year, he should have been receiving a 
pertinent 100 percent rating for schizophrenia since '1967'.  
However, even ignoring the consideration that the veteran did 
not appeal a November 1967 rating decision which effectuated 
a reduction in a temporal 100 percent rating for his as then 
adjudicated service-connected psychiatric disability, the 
Board would merely observe generally that, as opposed to 
subjective 'need', the proper level of compensation for any 
service-connected disability is determined by the extent to 
which the related disability impacts an individual's earning 
capacity in civil occupations.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (1998).  Related to the 
foregoing and of more immediate pertinence in any event, the 
Board notes that the record reflects that the veteran (based 
on a Form 21-8940 he submitted in July 1997) worked 
continuously on a full time basis (i.e., "40" hours per 
week) from 1967 into 1995 or !997 (see transcript of personal 
hearing held in May 1999) at an auto parts retail outlet.  
Presumably, therefore, with respect to such nearly thirty 
year duration, he was not totally incapacitated 
occupationally, as would have been necessary for a related 
100 percent rating in accordance with the pertinent criteria 
governing the evaluation of psychiatric disablement which was 
in effect, as then codified under 38 C.F.R. § 4.132, through 
November 6, 1996. 

In addition, the Board is cognizant of what is apparently the 
veteran's chief contention, i.e., that he would have filed a 
reopened claim for an increased rating for his schizophrenia 
well before April 1997, possibly as early as the late 1980's, 
except that impairment traceable to his schizophrenia 
rendered him 'so confused' and/or 'disoriented' that he was 
mentally 'unable' during such interim period to file such 
claim.  However, while it is not ignoring the veteran's 
foregoing assertion, the Board would respectfully point out 
that, while Congress has provided specifically for tolling of 
the operation of a statute, due to mental disability, 
pertaining to VA education benefits, its failure to enact 
such provision bearing on the pertinent criteria of 
38 U.S.C.A. § 5110 governing the effective date of an award 
of increased disability compensation can reasonably be 
interpreted as suggesting, absent other indications to the 
contrary, that the applicability of such criteria is not 
suspended by virtue of a claimant's mental incapacitation.  
See Viglas v. Brown, 7 Vet. App. 1, 6 (1994).  


ORDER

An effective date earlier than April 29, 1997, for a 100 
percent rating for schizophrenia, is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

